Exhibit Unaudited Financial and Other Statistical Information for the Three and Twelve Month Periods Ended February 28, 2010 and Guidance for Fiscal Year 2011 AZZ incorporated Consolidated Statements of Income (unaudited) Three Months Ended February 28, 2010 Twelve Months Ended February 28, 2010 Net Sales $ 84,862,684 357,030,075 Cost of Sales 61,232,110 247,383,972 Selling, General and Administrative 9,665,596 43,417,024 Interest Expense 1,691,844 6,838,028 Net (Gain) Loss on Sale of Property,Plant and Equipment and Insurance Proceeds 24,872 (93,299 ) Other (Income) Expense, Net (435,463 ) (898,902 ) 72,178,959 296,646,823 Income Before Income Taxes 12,683,725 60,383,252 Income Tax Expense 4,717,592 22,655,328 Net Income $ 7,966,133 $ 37,727,924 Income Per Share: Basic $ .64 $ 3.07 Diluted $ .63 $ 3.02 1 Exhibit AZZ incorporated Consolidated Balance Sheet (unaudited) Assets: Period Ended February 28, 2010 Current assets: Cash and cash equivalents $ 110,607,029 Accounts receivable 40,151,918 Allowance for doubtful accounts <720,000> Inventories 40,124,581 Costs and estimated earnings in excess ofbillings on uncompleted contracts 10,782,424 Deferred income taxes 5,225,379 Prepaid expenses and other 1,281,605 Total current assets 207,452,936 Net property, plant, and equipment 87,364,502 Goodwill, less accumulated amortization 69,420,256 Intangibles and Other Assets 17,723,464 $ 381,961,158 Liabilities and Shareholders’ Equity: Current liabilities: Accounts payable $ 12,116,783 Accrued liabilities 31,511,405 Total current liabilities 43,628,188 Long-term debt due after one year 100,000,000 Deferred income taxes 10,466,932 Shareholders’ equity 227,866,038 $ 381,961,158 2 Exhibit AZZ incorporated Condensed Consolidated Statement of Cash Flows (unaudited) Period Ended February 28, 2010 Net cash provide by operating activities $ 82,630,178 Net cash used in investing activities (18,512,536 ) Net cash provided by (used in) financing activities (1,013,889 ) Effect of exchange rate changes on cash (54,436 ) Net (decrease) increase in cash and cash equivalents 63,049,317 Cash and cash equivalents at beginning of period 47,557,711 Cash and cash equivalents at end of period $ 110,607,028 3 Exhibit AZZ incorporated Financial and Other Statistical Information (unaudited) ($ in Thousands) Information regarding operations and assets by segment is as follows: Three Months Ended February 28, 2010 Twelve Months Ended February 28, 2010 Net sales: Electrical and Industrial Products $ 48,881 $ 203,457 Galvanizing Services 35,982 153,573 84,863 357,030 Segment operating income (a): Electrical and Industrial Products 9,088 40,803 Galvanizing Services 9,209 44,843 18,297 85,646 General corporate expenses (b) 3,912 18,447 Interest expense 1,692 6,838 Other (income) expense, net (c) 10 (22 ) 5,614 25,263 Income Before Taxes $ 12,683 $ 60,383 Total assets: Electrical and Industrial Products $ 119,689 $ 119,689 Galvanizing Services 139,228 139,228 Corporate 123,044 123,044 $ 381,961 $ 381,961 (a) Segment operating income consists of net sales less cost of sales, specifically identifiable general and administrative expenses, specifically identifiable selling expenses and other income and expense items that are specifically identifiable to a segment. (b) General corporate expense consists of selling, general and administrative expense that are not specifically identifiable to a segment. (c) Other (income) expense, net includes gains and losses on sale of property, plant and equipment and other (income) expense not specifically identifiable to a segment. 4 Exhibit AZZ incorporated Financial and Other Statistical Information (unaudited) ($ in Thousands except per share amount) Actual Year to Date February 28, 2010 Projected Year Ended February 28, 2011 Net Sales: Electrical and Industrial Products $ 203,457 $ 150,000 to $160,000 Galvanizing Services $ 153,573 $ 160,000 to $170,000 Total Sales $ 357,030 $ 310,000 to $330,000 Diluted earnings per share $ 3.02 $ 1.85 to $2.20 Net Sales by Market Segment: Power Generation 16 % Transmission and Distribution 32 % Industrial 52 % Electrical and Industrial Products Revenues by Industry: Power Generation 20 % Transmission and Distribution 47 % Industrial 33 % Galvanizing Services Revenues by Industry: Electrical and Telecommunications 28 % OEM’s 11 % Industrial 32 % Bridge and Highway 9 % Petro Chemical 20 % Operating Margins: Electrical and Industrial Products 20.0 % 13.5% to 15.5% Galvanizing Services 29.2 % 24% to 26% Cash Provided By (Used In)Operations $ 82,630 $ 48,000 Capital Expenditures $ 12,037 $ 15,000 Depreciation and Amortization ofIntangible Assets and Debt Issue Cost $ 17,469 $ 17,000 Total Bank Debt $ 100,000 $ 100,000 Cash Dividend $ 3,089 $ 12,400 Percent of Business By Segment: Electrical and Industrial Products 57 % 49 % Galvanizing Services 43 % 51 % 5 Exhibit AZZ incorporated Financial and Other Statistical Information (unaudited) ($ in
